Citation Nr: 1236178	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

This matter was previously before the Board in February 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Compliant notice was sent in August 2006 and May 2008 letters and the claim was readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

All necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  

The Veteran was scheduled for a VA examination in connection with his claim on two separate occasions in May 2010 and February 2012; however, he failed to appear for such examinations.  He did not provide good cause for missing either appointment, nor did he request to be rescheduled.  The "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the claim on appeal will be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655. 
All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating - PTSD 

In a February 2000 rating decision, service connection was granted for PTSD, amnestic disorder not otherwise specified, and adjustment disorder with depressed affect, and a 30 percent disability rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9499-9440, effective January 1, 1999.  

In a March 2006 rating decision, the RO continued the 30 percent rating.  In a June 2006 rating decision, the RO increased the rating from 30 to 100 percent from April 24, 2006 through June 30, 2006, and continued the 30 percent rating from July 1, 2006.  In May 2006, the Veteran initiated a claim for an increased rating, indicating that his disability had worsened.  In the December 2006 rating action on appeal, the RO denied an increase, and continued the 30 percent disability rating under 38 C.F.R. § § 4.130, DC 9440.  

The Veteran maintains that he is entitled to a disability rating greater than 30 percent for his service-connected PTSD disability.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Mental Disorders, PTSD is evaluated as 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.    

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

In a June 2006 VA discharge summary report, it was noted that the Veteran was hospitalized and received treatment for his PTSD for a period of approximately six weeks.  At the time of admission, the Veteran reported that he was estranged from his second wife and was planning to file for a divorce.  He reported that he had two children with his first wife, whom he interacted with through email or an occasional telephone call, as they lived on the East Coast.  He stated that he shared an apartment with a friend.  He reported that he was working towards obtaining his bachelor degree in human resources and planned to resume classes in the fall.  

During the course of the hospitalization, the Veteran participated in several courses, to include PTSD and understanding emotions.  The examiner noted that the Veteran continued to experience significant depression and recurrent episodes of anxiety.  The examiner further noted that the Veteran reported problems with memory loss and concerns with cognitive processing, as well as difficulty concentrating.  The examiner noted that the Veteran experienced relationship difficulties as evidenced by his inability to express feelings and thought processes that led to isolation or angry withdrawal.  The diagnosis was PTSD.  The examiner assigned a GAF score of 60.        

The Veteran underwent a VA mental health examination in September 2006.  He reported that he finalized his second divorce.  He stated that he supported his children from his first marriage and maintained contact with them through email.  He stated that he was attending college until recently, and was close to obtaining his bachelor's degree.  He stated that he lived with another veteran.  He reported that he liked to travel.  He reported that he had girlfriends.  He further reported that he had the support of his mother and sister.  He stated that he retired in 1998 (from service) due to his age eligibility.  He stated that he was hospitalized for his disability for several weeks a few months prior to this examination.     

On examination, the Veteran was neatly groomed and appropriately dressed.  His speech was spontaneous, clear, and coherent.  He was cooperative, friendly, and relaxed.  His affect was full and appropriate.  His mood was happy and dysphoric.  His was oriented to person, time, and place.  His thought process was unremarkable.  There was no evidence of delusions, hallucinations, or ritualistic or obsessive behavior.  He understood the outcome of his behavior and understood that he had a problem.  His behavior was appropriate.  There was no evidence of panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  He had good impulse control.  His memory was normal.  There was evidence of sleep impairment, irritability, and difficulty concentrating.  There was evidence of avoidance behavior.

Upon examination, the examiner diagnosed PTSD and assigned a GAF score of 65.  The examiner remarked that the Veteran was able to travel extensively in Thailand and elsewhere for extended periods of time and enjoyed himself.  

The Veteran underwent a VA general examination in September 2006.  He reported that he stopped working in 2000 as a census worker due to his PTSD symptomatology.  The examiner opined that the Veteran's most significant reason for unemployment was his PTSD and his inability to be around people.  

VA outpatient treatment records dated in February 2007 note that the Veteran had not been seen on an outpatient basis since April 2006.  The Veteran reported that over the past month he had become more depressed and irritable.  He indicated that he took medication for his PTSD symptomatology.  On examination, he was oriented to time, person, and place.  His mood was depressed.  His affect was full.  His speech was normal.  His stream of thought was linear and goal oriented.  There was no evidence of suicidal ideation, homicidal ideation, paranoia, or delusions.  The diagnosis was PTSD.  The examiner assigned a GAF score of 60.  

A September 2007 VA outpatient treatment record notes the Veteran complained of poor sleep and difficulty with his memory, as well as anxiety and irritability.  He stated that his symptoms were interfering with his coursework and ability to study.  The examiner assigned a GAF score of 60.  

The Veteran underwent a VA mental health examination in February 2008.  He reported that he sought outpatient treatment at VA for his PTSD disability.  He reported that he experienced a worsening of his symptoms, including, poor sleep, irritability, anxiety, and difficulty with his memory and concentration.  He reported that he dropped the college course he was enrolled in due to difficulty concentrating.  He stated that he did not talk to his children from his first marriage because they told him that they were not interested in having a relationship with him.  He stated that both of his marriages failed because he was irritable, detached, and did not want to participate in social events.  He stated that his friends consisted of a few veterans with whom he occasionally walked with.  He reported that he often got into arguments with random people.  He stated that he had not been employed since 2000 due to his PTSD symptomatology, namely, problems with his memory.  

On examination, the Veteran's hygiene was normal.  There was no evidence of impairment of thought process or communication.  His behavior was appropriate.  There was no evidence of obsessive or ritualistic behavior.  He was oriented to time, person, and place.  His speech was normal.  There was no evidence of cognitive impairment.  There was no evidence of impaired impulse control.  He was able to recall details and dates of specific events and only had difficulty recalling details that any normal person may forget.  His mood was anxious.  He expressed suicidal and homicidal ideation with no intent to follow through.  There was evidence of hallucination, namely, the Veteran heard voices.  There was evidence of sleep impairment.  There was evidence of panic attacks three times per week.  There was evidence of frequent and sometimes severe depression and anxiety.        

Upon examination, the examiner diagnosed PTSD and major depressive disorder.  The examiner assigned a GAF score of 60.  The examiner opined that the Veteran's lack of sleep and depression were the result of his PTSD; specifically, he stated that the PTSD symptoms had worsened over time and evolved into depression.  Such symptoms include avoidance of people and social situations, detachment from others, and restricted affect.  The examiner opined that the Veteran's PTSD alone was responsible for approximately 60 percent of his difficulties in maintaining employment.  He further stated that the Veteran's depression was responsible for 40 percent of his difficulties in maintaining employment.  The examiner concluded that it was difficult to separate the two because they shared many of the same symptoms. 

In a July 2009 addendum to the February 2008 VA examination report, the February 2008 examiner reviewed the Veteran's claims file and indicated that such review did not change the outcome or his opinion stated in the February 2008 VA examination report.  

The evidence supports a 50 percent disability rating for the Veteran's PTSD throughout the rating period on appeal, as the Veteran has experienced impairment in social and occupational functioning due to his PTSD for such time.  GAF scores during the appeal period have ranged from 60-65; a score of 51 to 60 denotes moderate difficulty in social, occupational, or school functioning, and a score of 
61 to 70 denotes mild difficulty in social, occupational, or school functioning.  

In the June 2006 hospitalization discharge summary, the VA examiner assigned a GAF score of 60, noting the Veteran's significant depression and recurrent episodes of anxiety.  The examiner further noted that the Veteran experienced relationship difficulties as evidenced by his inability to express feelings and thought processes which led to his isolation or angry withdrawal behavior.

Although the September 2006 VA examiner assigned a GAF score of 65, denoting mild difficulty in social and occupational or school functioning, the Veteran demonstrated moderate manifestations of PTSD during such examination, and the examiner categorized the severity of the disability as moderate.  Significantly, the examiner noted that the Veteran had been hospitalized for several weeks a few months prior to the examination for his PTSD disability.  Further, the examiner noted that there was evidence of sleep impairment, irritability, difficulty concentrating, and avoidance behavior.  Finally, the examiner noted that the Veteran had just finalized his second divorce.  

Finally, the February 2008 VA examiner assigned a GAF score of 60, noting that the Veteran's PTSD symptoms were moderate to severe.  Specifically, the examiner noted that the Veteran's lack of sleep and depression were the result of his PTSD disability.  The examiner stated that such symptoms had worsened over time, to include, hallucinations, panic attacks three times per week, as well as suicidal and homicidal ideation, however, with no intent to follow through.  

In sum, considering the Veteran's hospitalization and resolving all doubt in favor of the Veteran, the aforementioned VA examinations and treatment records are consistent with moderate PTSD versus mild PTSD, as they denote occupational and social impairment with reduced reliability and productivity.  Thus, a 50 percent disability rating is warranted for the Veteran's PTSD disability.  

The evidence does not show the symptomatology required for a 70 percent rating under the rating schedule.  Without evidence of occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation, obsessional rituals, speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, impaired impulse control neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships, a 70 percent schedular rating for PTSD is not warranted for any period during the appeal.  While the Veteran is not currently gainfully employed, he completed a successful 20 year career in the military, and retired in 1998.  Moreover, while the Veteran has recently struggled in his relationship with his two children, he has maintained friendships with other veterans and has girlfriends.  

The Board, however, does note that the Veteran reported "suicidal and homicidal ideation" during his February 2008 VA examination.  At the same time, he indicated no intent or plan whatsoever.  Given the totality of his statement and the fact that he has otherwise denied suicidal and homicidal ideation, the suggestion of suicidal and homicidal ideation from the February 2008 VA examination report is not of sufficient significance to support an increased evaluation in and of itself.  

Consequently, the Veteran's total disability picture warrants a 50 percent disability rating, but no more.

Extraschedular Consideration

The Veteran reported that, although he retired from his primary job in 1998 because he met the age eligibility requirement, he stopped working his part-time job as a census worker in 2000 due to his PTSD symptomatology.  As such, the Board must consider whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected PTSD.  His PTSD is primarily manifested by impairment in social and occupational functioning.  The extent of that impairment, however, is appropriately and adequate addressed by the 50 percent rating under the rating schedule.  As the effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule, referral for extraschedular ratings is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Total Disability Evaluation for Compensation Purposes Based on Individual Unemployability (TDIU)

The Veteran has been in receipt of a TDIU since December 6, 2007.  Accordingly, the Veteran's assertions that he has been unable to work due to his PTSD disability will not be addressed.  


ORDER

Entitlement to a disability rating of 50 percent for service-connected PTSD is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


